    Case 2:21-cr-00106-MCS Document 43-1 Filed 07/12/21 Page 1 of 1 Page ID #:547




1       DECLARATION OF SUPERVISORY SPECIAL AGENT JESSIE MURRAY
2           I, Supervisory Special Agent JessieMurray, declare as follows:
3           1.     1 am a Supervisory Special Agent with the FBI.
4           2.     On May 20, 2021, the FBI initiated administrative forfeiture proceedings as
5     to the $400,000 within box number 503. Attached hereto asExhibit A is a true and
6     corTectcopy of the May 20, 2021 letter sentto the person who later submitted a claim to
7     the FBI on June 6, 2021, and attachedhereto as Exhibit B is a true and correct copy of
8     the claim submitted June 6, 2021 to the FBI to contest the FBI’s administrative forfeiture
9     of the $400,000. The May 20, 2021 letter and June 6, 2021 claim have been redacted
10    becauseit is my understandingthat the issue of the claimant’s anonymity may be at issue
11    in the Court proceedings.
12          I declare under penalty of perjury under the laws of the United States of America
13    that the foregoing is true and correct.
14          Executed in Los Angeles, Califolbia on July !,   2021.
15

16                                                            A            X
17

18

19

20

21

22

23

24

25

26

27

28
                                                   11
